Exhibit 99.1 Pharmacyclics, Inc. Reports Interim Safety and Clinical Data from a Phase I/II Clinical Trial of its oral HDAC Inhibitor PCI-24781 in Lymphoma at the American Society of Hematology Annual Meeting NEW ORLEANS, LA and SUNNYVALE, CA, December 6, 2009 Pharmacyclics, Inc. (NASDAQ:PCYC) today announced interim results from a Phase I/II study showing safety and clinical activity in patients with relapsed / recurrent non-Hodgkin’s Lymphoma (NHL) treated with its HDAC inhibitor PCI-24781 as a single agent. The data were presented today at the 51st ASH
